         Case 1:19-cr-10081-IT Document 583 Filed 12/14/20 Page 1 of 14




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS



                                                 )
UNITED STATES                                    )
                                                 )
v.                                               )      Crim. No. 1:19-cr-10081-IT
                                                 )
NIKI WILLIAMS                                    )
                                                 )
       Defendant.                                )
                                                 )

         DEFENDANT NIKI WILLIAMS’ SENTENCING MEMORANDUM

I.     INTRODUCTION

       Unlike most, if not all, of the dozens of persons charged in this scandal, Niki

Williams has not lived a life of privilege. She had limited opportunities and faced

constant tragedies: she grew up in a single-family home; her mother died on her 29th

birthday; her mother’s boyfriend—Niki’s father figure—died a few months later; one

year after that, her home was destroyed by Hurricane Katrina, forcing her to move to

Houston; and after her arrest in this case, she lost her job and was generally

unemployed when Covid-19 made her prospects even more bleak.

       But she never let these struggles dim her spirit. Despite not having much herself,

she chose a life of service. She served others: her family, her church, and her school

Most importantly, she served her students—special education students who, too often,

were left behind. But with Niki on their side, they propelled themselves forward.




                                             1
            Case 1:19-cr-10081-IT Document 583 Filed 12/14/20 Page 2 of 14




          Niki deeply regrets her involvement and has taken responsibility for her

conduct. Despite the dramatic, negative impact this case has had on her life, she feels

badly for those she let down: she is remorseful for lying to the testing companies, she is

ashamed for violating her school’s trust, and she is devastated that her actions may

have hurt students. She tears up thinking of all the students who relied on her. Even

though she pleaded guilty and is facing sentencing in Federal Court, when asked by

probation if she wanted the judge to know anything else, she apologized to her

students.

          Because of this case, Niki lost her job, struggles for money, and has an uncertain

future. An incarcerated sentence is not warranted. This Court should sentence her to

one year of probation.

    II.      APPLICATION OF 18 U.S.C. § 3553

          Consistent with the federal courts’ long-standing, deep concern for

individualized sentencing, the United States Supreme Court has repeatedly affirmed

individualized assessments accomplished by considering applicable 18 U.S.C. § 3553(a)

factors in fashioning an appropriate sentence. See e.g. United States v. Booker, 543 U.S.

220, 259-260 (2005); Rita v. United States, 551 U.S. 338 (2007); Gall v. United States, 552

U.S. 38 (2007); Pepper v. United States, 562 U.S. 476 (2011).1 Moreover, the U.S. Supreme

Court has highlighted Congress’s directive that: “[n]o limitation . . . be placed on the



1      The sentencing court is not required to consider individually each of the Section
3553(a) factors before issuing a sentence. Rather, a district court need only consider the
factors en masse and state its reasons for imposing a given sentence.


                                               2
          Case 1:19-cr-10081-IT Document 583 Filed 12/14/20 Page 3 of 14




information concerning the background, character, and conduct of a defendant that a

district court may receive and consider for the purpose of imposing an appropriate

sentence.” Pepper, supra, at 490-91, citing 18 U.S.C. § 3661.

III.    RELEVANT SENTENCING FACTORS

        A.    PERSONAL HISTORY & CHARACTERISTICS

        Niki is so much more than this mistake. She is someone who inevitably touches

those around her. Her instinct is always to serve others before herself. Everyone who

knows her personally or professionally immediately recognizes this in her.

        Even her involvement in this scheme began as a misguided attempt to help

others. She did not set out to be part of a conspiracy. She was not looking for a quick

buck. This began innocently. She was asked to administer a test for an out-of-town

special education student. She saw an opportunity to help one more student. When it

became apparent that she was engaged in wrongdoing, she should have stopped. She

knows this. She did not, because she believed her wrongdoing was helping a student in

need.

        When this first started, I thought I was helping some special needs
        students, not that its right, but I felt sorry for them being able to manage
        their grades but scoring poorly on standardize test. I didn’t care about the
        money. I felt like they deserved an opportunity. I was wrong although
        they deserve the opportunity just not in the manner it was done.

See Letter from Niki Williams, Exhibit 1.2



2
      Niki had no reason to question that the students required special
accommodations. All she knew was that the ACT/SAT had granted the students special
needs status. To this day, she has no reason to suspect their status was false.
                                              3
          Case 1:19-cr-10081-IT Document 583 Filed 12/14/20 Page 4 of 14




       Niki was always destined to help others:

       I have known Niki and her family for over thirty-seven (37) years. She
       was about five (5) years old when I first met her and her deceased mother,
       Delores Williams, in 1983.

       We were members of Mount Carmel Missionary Baptist Church, in New
       Orleans, Louisiana. She and her mother both sang in the choir. Niki was
       a member of the Sunshine Choir, and eventually became a member of the
       Youth choir and Youth Department. I served as one of the Youth
       Directors at that time. Niki was, and still remains, very active in the
       Church. She was especially active in the Choir, Sunday School, and Youth
       Activities. She became one of our youth leaders; she loves working with
       children and young people. I believe that is why she pursued a career in
       Education; becoming a teacher—fulfilling her desires to serve as an
       instructor, mentor, and youth leader.

See Letter from Mary Jackson, Exhibit 2.

       She was displaced from her home in New Orleans by Hurricane Katrina. Most

would be concerned with themselves. Niki moved on to Houston and cared for others.

She had an immediate impact in her new school and in service of other displaced

Louisianians:

       I met her when she came to work as a counselor for Katrina hurricane
       evacuee students, she herself an evacuee . . .Niki came to Yates making
       friends with coworkers and students alike as an advocate for the displaced
       students. She was instrumental in helping me and school staff graduate
       almost a 100 Louisiana students the first year they arrived in Houston[.]
       Niki assisted with procuring the evacuated students previous records,
       assisting them in getting used to a new school and school system and
       listening to their emotional trauma of being thrown into a new life in a
       new city.

See Letter from Beverly Ratliff, Exhibit 2.


                                              4
          Case 1:19-cr-10081-IT Document 583 Filed 12/14/20 Page 5 of 14




       Her school became her family, which meant she was there to serve it and its

students:

       On numerous occasions she not only assisted in coaching, but also
       mentored several of the girls. She provided food, clothing, and moral
       support to many of the students at Jack Yates High School. When a
       student was in need, she was there to provide support. Niki took on the
       role of mother, father, sister, grandparent for many. The students that
       crossed her path were considered family.

See Letter from Patrick Augbon, Exhibit 2.

       Many of the extra-curricular positions that Niki took were unpaid but her
       love for the students and her dedication to them was more valuable than
       money to her. She was and is beloved by all she has touched.

See Letter from Beverly Ratliff, Exhibit 2.

       She worked with our most severe and disabled special needs students and
       protected them as though they were her own…She never called in sick,
       never said ‘no’ when asked to perform additional duties, and truly loved
       the students…Students would often come to her for support before going
       to their own parents.

       Niki was also the Cheerleader Coach Sponsor…Ms. Niki would use rental
       cars to take them to games when the buses were not available, and always
       ensured they had something to eat before games. Additionally, she would
       often cook and bring food to them.

       Niki had a career at Yates HS although she didn’t earn much money. She
       would spend what she had to help take care of others.

See Letter from Kenneth D. Davis, Ed.D., Exhibit 2.

       She has always gone above and beyond to help the students in every way
       possible, including assisting with tutoring and fundraising to help their
       extra-curriculum activities. She not only assists with students, she’s also
       readily available to assist her co-workers, family and friends. There has
       never been a time that I wasn’t able to call on her in a time of need.


                                              5
         Case 1:19-cr-10081-IT Document 583 Filed 12/14/20 Page 6 of 14




See Letter from Carolyn Travis, Exhibit 2.

       She has always given freely of her time and resources to help students at
       Yates High School. Many activities at school were successful because of
       her work organizing and executing necessary details. From graduations to
       proms, from pep rallies, to games, from field days to field trips, Niki
       Williams worked to help our students.

       Niki William’s job as a Teacher Assistant was a necessary, but low paying
       position. She was a tremendous asset for the Special Education
       department at Jack Yates. She went above and beyond to help our Special
       Needs students. This is a Title 9 school with economically and
       educationally disadvantaged students. The students’ needs are great, and
       Niki is one of the people that did anything she could to help.

       During the time that I worked with Niki Williams, she has always worked
       a second job to make ends meet. Even in that situation, she helped our
       students through difficulties. I remember a student who became homeless
       a few months before graduation. Niki took the child in and helped her get
       past that hurdle and graduate. She always stepped [sic] up to help.

See Letter from Valeri Clouser, Exhibit 2.

       As the years progressed, I witnessed Niki working hard, including pulling
       me in, to obtain donations of dress shoes, suits, and dresses, for students
       that could not afford them for Prom and for job interviews.

       Niki Williams is a dedicated servant to our youth. She is deeply missed,
       and we need more educators and persons such as herself that make the
       necessary sacrifices to improve the lives of the have-nots.

See Letter from Ted Irving, Exhibit 2.

       Her relationships did not stop at graduation. She continued to play a valuable

role in her students’ life:

       Coach Williams coached me for four years. I was the Captain of the
       Cheerleading squad, and Coach Williams has helped me in numerous
       ways over the years. She was not just a coach. She was a mentor, tutor,


                                             6
         Case 1:19-cr-10081-IT Document 583 Filed 12/14/20 Page 7 of 14




       and motivator. She is very trustworthy, honest, and loyal to her students
       and co-workers. I have known her for at least ten years.

       Coach Williams is not just a former coach; she is a friend. Coach William's
       relationship with me did not end after graduating from high school.
       Coach Williams remained in contact with me during my college years
       throughout my adult years. She provides me with great advice and
       mentoring and helps me care for my children as a single parent. I can
       always count on Coach Williams, whether personal, academic, or spiritual
       support. I would consider Coach Williams as a family member because of
       her continued love and support. She is like the "big sister" I never had.
       She is also a positive influence on my children's lives and many students
       who have attended Jack Yates High School.

Support Letter from Ieshia Ware, Exhibit 2.

       Her impact on her friends and family was no different:

       …[W]hen I gave birth to my daughter, Madison, she honored me with
       agreeing to be her Godmother…Niki is a person with a heart of gold. She
       is one of the most selfless and giving persons I know. For years, my job
       required me to work twelve months a year, including summer months,
       and I did not have anyone to watch my daughter. Without hesitation, Niki
       would care for her during the summer while I worked, exposing her to
       many aspects of things she learned in school through traveling, that I was
       not able to. I never had to wonder if Madison was okay, because I knew
       without a doubt that Niki would take care of her as I would have.

       Additionally, Niki would take her on College tours with students from the
       High School Upward Bound Program. At 12 years old, Madison has
       visited more than 25 Universities across the country because of Niki.
       When schools closed during the Pandemic, Niki worked with Madison
       every day and helped her become familiar with online learning. Her love
       for Madison is unwavering.

See Letter from Rachele Jones, Exhibit 2.

       Nikki Williams exudes many positive qualities. I have known Nikki, my
       entire life in the capacity of my elder cousin. She has always been a role
       model for various reasons, such as being the first to graduate college,

                                              7
         Case 1:19-cr-10081-IT Document 583 Filed 12/14/20 Page 8 of 14




       pledge Zeta Pi Beta Sorority, teacher, mentor, and giving back to the
       community.

Letter from Margaret Smith, Exhibit 2.

       Having the privilege to help guide Niki both spiritually and in everyday
       situations, I saw her grow from a little girl to a fine young woman. Niki
       has been a mentor and big sister to many of our children. She has also
       been an inspiration to many others. Niki went through some very
       emotional times after the loss of her mother.

       Although she went through these difficult times, Niki was still able to
       focus on her goals. Unfortunately, Niki may have made a poor choice, but
       that decision truly does not define who she is. Niki is a very caring and
       loving person. She never hesitates to give a helping hand whenever
       needed. Niki always inspires the young people to do their best in school.
       Her zeal was and still is a motivating factor to those who love and know
       her well. Niki is an asset to her family and to all of us who are blessed to
       know her.

Letter from Pastor Minnie Bailey, Exhibit 2.

       Ms. Williams is not just a former co-worker to me; she is family. Ms.
       Williams was a survivor of the Katrina Hurricane in New Orleans,
       Louisiana, and when I met her at Jack Yates, she had recently moved to
       Houston. As a result of her being displaced, I offered her a place to stay.
       Ms. Williams lived with my family and me during the time I worked for
       Yates and several years after. During the duration of Ms. Williams
       residing in my home, she never did anything unethical toward my
       daughter or me. She was a positive influence on my daughter and many
       students at Jack Yates High School.

Letter from Sandra Hall, Exhibit 2.

       Since being charged, she has suffered tremendous setbacks. She lost her job,

which gave her meaning and purpose. She is ashamed and disappointed in herself. She

“struggle[s] daily with being able to support [her]self.” See Letter from Niki Williams,



                                               8
           Case 1:19-cr-10081-IT Document 583 Filed 12/14/20 Page 9 of 14




Exhibit 1. And yet, although she genuinely did not know the students in this case, she

feels badly for them: “My heart goes out to the special need students in this case I hope

that they will still pursue their college educations and not allow my foolish mistake to

hinder them from being successful young people.” Ibid.

      This is who Niki is. Her concerns are always for others.

      B.       GUIDELINE CALCULATIONS

      A. Williams should be considered a minor participant:

      Given that Niki was minimally involved in this offense, she should receive a

downward departure:

      In determining whether to apply subsection (a) or (b), or an intermediate
      adjustment, the court should consider the following non-exhaustive list of
      factors:

      (i) the degree to which the defendant understood the scope and
      structure of the criminal activity;

      (ii) the degree to which the defendant participated in planning or
      organizing the criminal activity;

      (iii) the degree to which the defendant exercised decision-making
      authority or influenced the exercise of decision-making authority;

      (iv) the nature and extent of the defendant's participation in the
      commission of the criminal activity, including the acts the defendant
      performed and the responsibility and discretion the defendant had in
      performing those acts;

      (v) the degree to which the defendant stood to benefit from the criminal
      activity.

      For example, a defendant who does not have a proprietary interest in the
      criminal activity and who is simply being paid to perform certain tasks
      should be considered for an adjustment under this guideline.

                                             9
        Case 1:19-cr-10081-IT Document 583 Filed 12/14/20 Page 10 of 14




See Guidelines § 3B1.2.

       Of the over 50 people charged, Niki was among the least involved. She had no

sense of the scope and structure of the activity. She did not know the parents or their

children. She did not know anyone outside of Houston.3 She had no sense of what

Singer was doing or how he organized the scheme. She did not plan or organize

anything. She was just given orders and she followed. She had no decision-making

authority. Her acts were limited to opening the school and submitting the paperwork to

the test companies.

       She benefited less than anyone else, both financially and substantively. Everyone

around her profited handsomely off this scheme and the parents achieved their goal—

an admission spot into college. Williams was paid $12,500 over three years—barely

enough to help supplement some of her rent and bills.

       Finally, she had no proprietary interest in the activity and was simply paid to

perform certain tasks.

       B. The forfeiture amount should only be $12,500

       Based on an unsworn statement by Martin Fox, the Government, and probation,

claim Niki received $20,000. That is not true. For her role, she only received $12,500. Her

order of forfeiture should reflect that. As she notes in her sworn affidavit, she is more

likely to remember the amount of money she received than Martin Fox:




3     She obviously knew Rick Singer, but only through Martin Fox. She had no
independent connection to Singer.
                                            10
         Case 1:19-cr-10081-IT Document 583 Filed 12/14/20 Page 11 of 14




       4. Between the money I earned working and my monthly expenses, I did
          not really have savings. I largely lived paycheck to paycheck. I was
          able to pay my expenses, but I was aware of every dollar that came in
          and out of my checking account.

       5. I never asked Martin Fox for any specific amount of money. He gave
          me money and I accepted it. But I never asked or negotiated for any
          amount. It was the same with Rick Singer. He offered to send me a
          check, which I accepted. But I did not ask for a specific amount and
          took what he gave me.

       6. For the three times Martin Fox recruited me to help with the exams, he
          paid me $2,500 in cash. I remember this vividly because $2,500 is a lot
          of money to me. I was not making enough money at the time that I
          would forget whether I received $2,500 or $5,000.

       7. When I received the check from Rick Singer, I obviously saw it was for
          $5,000. Because I had not had contact with Martin Fox for that exam, I
          assumed Mr. Singer was paying me both our shares. That is, I assumed
          that Mr. Fox and I each received $2,500 each time. Because he was not
          a part of this test, I assumed I received the entire $5,000.

See Affidavit of Niki Williams, Exhibit 1.

       C.      NEED FOR THE SENTENCE IMPOSED

       One federal judge has framed the purposes of sentencing as follows:

            We have long understood that sentencing serves the purposes of
            retribution, deterrence, incapacitation, and rehabilitation. Deterrence,
            incapacitation, and rehabilitation are prospective and societal – each
            looks forward and asks: What amount and kind of punishment will
            help make society safe? In contrast, retribution imposes punishment
            based upon moral culpability and asks: What penalty is needed to
            restore the offender to moral standing within the community?

United States v. Cole, 622 F. Supp. 2d 632, 637 (N.D. Ohio 2008); see 18 U.S.C. § 3553.




                                             11
        Case 1:19-cr-10081-IT Document 583 Filed 12/14/20 Page 12 of 14




       1.     To reflect the seriousness of the offense, to promote respect for the law, and to
              provide just punishment for the offense.4

       Incarceration is unnecessary for a just punishment in this case. Niki’s own

actions have resulted in tremendous punishment. As noted, she lost her job and has

struggled to find new employment. She had to use money from her pension to make

ends meet. This offense is also national news. Most people convicted of mail fraud do

not get the kind of negative publicity that Niki has received. But unlike others in this

case, she will not just bounce back. She does not have wealth or savings, nor does she

have a career where this transgression is quickly forgiven. See Exhibit 3 (Felicity Huffman

will make her acting comeback in a TV baseball comedy, LA Times, Nov 30, 2020). The sheer

stigma of being associated with this scandal is a harsh sanction for her.

       Additionally, on account of her conviction, she will be unable to vote while on

probation (or supervised release). See V. T. C. A., Election Code § 11.002, TX ELECTION

§ 11.002. Her path has been, and will continue to be, arduous.

       Finally, the guidelines recognize that an incarcerated sentence is unwarranted.

Not every transgression merits incarceration; not every defendant warrants prison. This

defendant is sufficiently punished by admitting she broke the law, being placed on

probation, and all the consequences that have and will come from that.




4      See 18 U.S.C. § 3553(a)(2)(A).


                                                12
         Case 1:19-cr-10081-IT Document 583 Filed 12/14/20 Page 13 of 14




       2.        To afford adequate deterrence to criminal conduct;5

       No sentence will deter Niki more than the circumstances she is already living

through. Her job meant the world to her. Losing it, and the prospect of teaching again,

has been a life-altering blow. It is not lost on her. Nor is it lost on others. Sending

someone to prison is not the only way to send a message to the public. This case is a

good example of the severe consequences that can come from what may seem like small

indiscretions.

       3. Protect the public from further crimes;6

       The public needs no protection from Niki. She did not seek criminal

involvement, it found her. Having been through this experience, she has learned her

lesson. Despite her initial, benevolent intentions, she knows that no good deed is worth

the cause of fraud and trickery. She has experienced more setbacks than most of her co-

defendants. But she has accepted it and vowed to come out stronger. This offense was

not the beginning of some criminal lifestyle. It was an aberrant act of an objectively

good-hearted person. Niki may not know where her prospects lay, but this Court can be

confident they will not involve conduct like this ever again.




5      See 18 U.S.C. § 3553(a)(2)(B).

6      See 18 U.S.C. § 3553(a)(2)(C).


                                                 13
        Case 1:19-cr-10081-IT Document 583 Filed 12/14/20 Page 14 of 14




IV.    REQUEST FOR RECOMMENDATIONS

       Niki requests this Court sentence her to one year of probation.




                                                 Respectfully submitted,
                                                 NIKI WILLIAMS
                                                 By her attorney,

                                                 /s/ Eric Tennen
                                                 Eric Tennen, BBO # 650542
                                                 Swomley & Tennen, LLP
                                                 50 Congress Street, #600
                                                 Boston, MA 02109
                                                 Tel. 617-227-9443
                                                 Fax. 617-227-8059
                                                 etennen@swomleyandtennen.com
Dated: December 14, 2020

                                  Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic
Filing, including counsel for the Government.

                                                 /s/ Eric Tennen
                                                 Eric Tennen




                                            14
